Citation Nr: 0335722	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to additional allowance for special monthly death 
pension benefits based on need for regular aid and 
attendance.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1941 to 
September 1942 and from February to November 1945.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to special monthly death pension benefits based 
on her claimed need for aid and attendance or housebound 
benefits.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (codified as amended at 38 
U.S.C.A. § 5100, et seq. (West 2002)) redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part on other 
grounds, Kuzma v. Principi, 14 F.3d 280 (Fed. Cir. 2003).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See also VAOPGCPREC 
7-2003 (Nov. 19, 2003), as to retroactivity of the VCAA 
regulations.

In this case, the RO most recently adjudicated the claims on 
appeal in an April 2002 rating decision, following which a 
Statement of the Case (SOC) was issued in September 2002.  
From review of the claims file, it appears that the appellant 
has not been advised of the provisions of the VCAA, which 
were enacted in November 2000, or of the implementing 
regulations.  Although the case was transferred to the Board 
in November 2002 (approximately two years after enactment of 
the VCAA), there is no indication in the file that the RO has 
notified the appellant of the new law.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required under the VCAA by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

2.  Thereafter, the RO should readjudicate 
the appellant's claim on appeal.  If the 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


